Affirmed and Memorandum Opinion filed January 29, 2009







Affirmed
and Memorandum Opinion filed January 29, 2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NOS. 14-07-00815-CR
&
      14-07-00816-CR
____________
 
RALPH WILLIE MOORE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 185th District
Court
Harris County, Texas
Trial Court Cause Nos.
1012338 & 1121404
 

 
M E M O R A N D U M   O P I N I O N




Appellant
entered a plea of guilty to the offenses of aggravated assault and evading
arrest.  On September 6, 2007, the trial court sentenced appellant in trial
court cause number 1012338 to confinement for 15 years in the Institutional
Division of the Texas Department of Criminal Justice and assessed a $500 fine. 
Also on September 6, 2007, the trial court sentenced appellant in trial court
cause number 1121404 to confinement for six months in the State Jail Division
of the Texas Department of Criminal Justice.  Appellant filed pro se notices of
appeal.
Appellant=s appointed counsel filed a brief in
which he concludes the appeals are wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the records and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate records and file a pro se response.  See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the records and counsel=s brief and agree the appeals are
wholly frivolous and without merit.  Further, we find no reversible error in
the records.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005)
Accordingly,
the judgments of the trial court are affirmed.
 
PER CURIAM
 
 
Panel consists of Justices Yates, Guzman, and
Sullivan. 
Do Not Publish C Tex. R. App. P.
47.2(b).